Citation Nr: 1722898	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for right foot calluses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claim was remanded in January 2014 and July 2016 for additional development.  The issue of service connection for left foot calluses was also remanded.  However, in a February 2017 rating decision, service connection was granted for left foot calluses, which represents a full grant of the benefit sought on appeal.  As such, the issue will not be considered herein.  


FINDINGS OF FACT

1.  Prior to August 17, 2016, the Veteran's service-connected right foot calluses manifested in a disability analogous to painful scars.

2.  Beginning August 17, 2016, the Veteran's service-connected right foot calluses manifested in a disability analogous to three or four painful scars.  


CONCLUSIONS OF LAW

1.  Prior to August 17, 2016, the criteria for an initial disability rating of 10 percent, but no higher, for right foot calluses are met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.20, 4.25, 4.118, Diagnostic Codes 7801-7806, 7813, 7819 (2007 & 2016).

2.  Beginning August 17, 2016, the criteria for an initial disability rating of 20 percent, but no higher, for right foot calluses are met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.20, 4.25, 4.118, Diagnostic Codes 7801-7806, 7813, 7819 (2007 & 2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Right Foot Calluses

The Veteran's right foot calluses were rated under 38 C.F.R. § 4.118, the regulations covering skin and nail disabilities.  

During the pendency of this appeal, 38 C.F.R. § 4.118 was amended.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the veteran request review under the revised rating criteria.  The Veteran's claim for benefits was received by VA in September 2008.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the initial rating assigned to his right foot calluses.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Bradley v. Peake, 22 Vet. App. 280 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board has considered both versions of the regulations. 

When an unlisted disorder is encountered, it is be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2016).  In this case, the Veteran's right foot calluses were originally rated by analogy under 7899-7819 for benign skin neoplasms and that the rating was changed to Diagnostic Code (DC) 7899-7813 for dermatophytosis and infections of the skin not listed elsewhere.  Either way, under both the old and new regulations, such disability is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (Diagnostic Codes (DCs) 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.  

At the outset, the Board notes that as the disability at issue involves the Veteran's right foot, the rating criteria for disfigurement of the head, face, or neck are not the most appropriate in this case.  Therefore, evaluation under DC 7800 is not warranted.  

At the time the Veteran filed his claim, DC 7801, provided that scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when the scars cover an area or areas exceeding 6 square inches (39 square centimeter (sq. cm.)).  A 20 percent disability rating is warranted where the scar covers an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) and a 30 percent disability rating is warranted where the scar Area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a maximum 10 percent disability rating under DC 7802.  Unstable superficial scars are rated under DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Such showing of instability warrants a 10 percent evaluation.  Superficial scars that are painful on examination are rated under DC 7804.  DC 7804 stipulates that a 10 percent disability evaluation will be warranted with evidence that a superficial service-connected scar is painful on examination.  Finally, DC 7805 provides that other scars are rated on limitation of function of the affected part.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801-7805 (2007).

Under both criteria, DC 7806 provides a 10 percent rating if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2007 & 2016).

Under the revised criteria, DC 7803 was deleted and DC 7804 (unstable or painful scars) was revised to provide a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating is assigned for three or four scars that are painful or unstable and a 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.  
38 C.F.R. § 4.118, DC 7804 (2016).

Service treatment records document that the Veteran's calluses of the right foot were first documented during service in 1980.  Post-service, VA treatment records document consistent complaints and treatment for right foot calluses, which he occasionally had to cut down prior to the current claim.  A November 2008 VA treatment record documents two painful calluses at the fifth metacarpophalangeal (MP) joint and the first toe.  VA treatment records, including in a September 2012 and September 2015 treatment record, document that there has been no skin break down, ulceration, pitting edema, or sensory deficits related to the right foot calluses.  

During a VA examination in February 2014, the Veteran reported that his calluses bothered him all of the time and he described pain such that having a sheet on top of his foot hurt.  He stated that he used a cane in order to ease the pressure up off of the bottom of his feet and was able to walk about seven feet without pain.  He was found to have one callus on the lateral aspect of the right foot as well as pes planus, now service-connected, and claw deformity.  

Upon VA examination in August 2016, the Veteran reported onset of calluses during service.  He reported that he sometimes trims them and has been followed by podiatry.  He reported calluses currently on the plantar surface and great toe of the right foot and that at times the calluses are so painful that he has difficulty walking.  The examiner noted that the calluses do not cause scarring, do not require treatment with oral, topical, or systemic medications, and have not resulted in systemic manifestations or debilitating/non-debilitating episodes.  Upon examination, the examiner noted painful calluses at the plantar surfaces of the first and fifth metatarsophalangeal joint as well as a painful callus on the medial aspect of the first interphalangeal joint.  

In a December 2016 VA examination and opinion, the examiner noted four calluses, confirmed the rest of the August 2016 findings, and stated that the current examination and history reveal that the Veteran's calluses on the right foot have worsened in severity, resulting in pain and difficulty with standing and walking.  
Based on the foregoing, the Board concludes that a compensable disability rating is warranted under the former version of DC 7804, which provides a 10 percent rating for any number of painful, superficial scars, and the revised version of DC 7804, which provides a 10 percent disability rating for one or two painful or unstable scars and a 20 percent disability rating for three or four painful or unstable scars.  

Prior to August 17, 2016, a 10 percent disability rating is warranted under the old and revised version of DC 7804 as the Veteran is noted to have had one or two painful calluses on his right foot.  A November 2008 VA treatment record and the 2014 VA examination both revealed two painful calluses on the right foot.  
Beginning August 17, 2016, a 20 percent disability rating is warranted under the revised DC 7804, as the VA examiner found upon examination that the Veteran has three painful calluses.  In December 2016, the VA examiner noted four painful calluses.  

While the evidence demonstrates various numbers of painful calluses, there is no evidence that the calluses were at any time unstable.  As noted above, VA treatment records, including in a September 2012 and September 2015 treatment record, document that there has been no skin break down, ulceration, pitting edema, or sensory deficits related to the right foot calluses.  The VA examiners have not found any instability in the skin of the foot at or near the site of the calluses.  Moreover, there is no medical or lay evidence that the Veteran has at any time had five or more calluses on the right foot.  As such, an increased disability rating is not warranted either before or after August 17, 2016, under either version of DC 7804.  

A higher initial rating than 10 or 20 percent for each period, respectively, is not warranted under the old or revised versions of DC 7801, 7802, and 7805.  While the specific size of the calluses has not been measured, the examiners have noted that they are primarily on specific parts of specific joints on the bottom of the Veteran's foot.  There is no evidence that the calluses are analogous to deep scars, as they have been determined to reside on the surface of the skin, or that they equate to 12 square inches, which would require that they cover most, if not all, of the bottom and sides of the foot.  As such, an increased disability rating under either version of DC 7801 and 7802 is not warranted.  

In addition, there is no evidence of functional impairment due to the calluses.  At no time has the Veteran reported or been found to be without full range of motion of his foot and toes due to his calluses, and, while he has had pain on standing and ambulation, he is able to stand and walk despite them.  Moreover, regarding the pain on standing and walking, the Board notes that such pain is specifically contemplated and compensated under the separate disability rating assigned for service-connected pes planus under 38 C.F.R. § 4.71a, DC 5276 (2016).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2016).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

As such, to provide a separate or increased disability rating due to pain from calluses, which impacts walking and standing of the right foot in the same way as pes planus, is improper when such impairment from pes planus is already compensated.  As such, an increased disability rating under either version of DC 7805 is also not warranted.  

There is also no evidence suggesting that the calluses cover at least 20 percent or more of the affected foot or that any length of systemic therapy such as corticosteroids or other immunosuppressive drugs are required.  As such, an increased rating under either version of DC 7806 is not warranted.  

The Board has considered all other potentially applicable regulations in this case, but has determined that evaluation under the regulations discussed above is the most appropriate, as they address the particular body system involved, namely disability of the skin, and they provide for the highest possible disability rating possible in this case.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his diabetes is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).
In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's right foot calluses produce pain at their site on the right foot without skin break down, pitting edema, neurologic deficits, or other impairment.  This manifestation is specifically contemplated in the rating criteria for painful scars.  As noted above, to the extent that the Veteran has reported that his calluses result in significant pain on standing and walking, these manifestations are also attributable to service-connected pes planus and are compensated in the separate 50 percent disability rating assigned under DC 5276.  While the 2016 VA examiner noted the Veteran's reports that his calluses specifically cause him significant pain on standing and walking, there is no explanation or rationale that this pain and the subsequent impairment is separate or distinct from that of pes planus.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).  In this case, while the Veteran has reported missing some work due to foot pain, he has alleged unemployability due to his right foot calluses, and there is no other evidence of unemployability.  As such, consideration of TDIU is not warranted.  

Based on the foregoing, the Board finds that a 10 percent initial disability rating, but no higher, prior to August 17, 2016, and a 20 percent initial disability rating, but no higher, from that day forward is warranted for service-connected right foot calluses.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for a higher initial rating for right foot calluses beyond that granted herein, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2009. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

VA provided adequate examinations.  As discussed above, the Board finds that the VA medical examinations obtained in this case are adequate, as they are predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding right foot calluses has been met 38 C.F.R. § 3.159(c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.



ORDER

Prior to August 17, 2016, a 10 percent disability rating, but no higher, for right foot calluses is granted.  

Beginning August 17, 2016, a 20 percent disability rating, but no higher, for right foot calluses is granted.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


